Dismiss and Opinion Filed June 3, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00405-CV

                  TREANORHL, INC., Appellant
                              V.
          SMITHGROUP, INC. AND PATRICK JONES, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-16999

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Stating the parties have reached a settlement agreement “that negates the

subject of this appeal,” appellant has filed an unopposed motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal.

See id.




                                          /Bill Pedersen, III//
220405f.p05                               BILL PEDERSEN, III
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TREANORHL, INC., Appellant                     On Appeal from the 160th Judicial
                                               District Court, Dallas County, Texas
No. 05-22-00405-CV          V.                 Trial Court Cause No. DC-21-16999.
                                               Opinion delivered by Justice
SMITHGROUP, INC. AND                           Pedersen, III, Justices Partida-
PATRICK JONES, Appellees                       Kipness and Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this 3rd day of June, 2022.




                                       –2–